

	

		II

		109th CONGRESS

		1st Session

		S. 1472

		IN THE SENATE OF THE UNITED

		  STATES

		

			July 22, 2005

			Mr. Sarbanes (for

			 himself, Ms. Mikulski,

			 Ms. Landrieu, Mr. Warner, and Mr.

			 Allen) introduced the following bill; which was read twice and

			 referred to the Committee on Environment

			 and Public Works

		

		A BILL

		To amend the Federal Water Pollution

		  Control Act and the Water Resources Development Act of 1992 to provide for the

		  restoration, protection, and enhancement of the environmental integrity and

		  social and economic benefits of the Anacostia Watershed in the State of

		  Maryland and the District of Columbia.

	

	

		1.Short titleThis Act may be cited as the

			 Anacostia Watershed Initiative Act of

			 2005.

		2.FindingsCongress finds that—

			(1)the Anacostia Watershed encompasses 176

			 square miles in the State of Maryland and the District of Columbia;

			(2)the Anacostia Watershed—

				(A)features the Anacostia River and its

			 tributaries; and

				(B)has the potential to provide great

			 ecological, biodiversity, recreational, social, and economic benefits

			 to—

					(i)the District of Columbia;

					(ii)the State of Maryland;

					(iii)the State of Virginia; and

					(iv)the United States as a whole;

					(3)the Anacostia Watershed provides habitat

			 for the bald eagle, a species that—

				(A)is a symbol of the United States;

			 and

				(B)is listed as a threatened species under the

			 Endangered Species Act of 1973

			 (16 U.S.C.

			 1531 et seq.);

				(4)the Anacostia Watershed is 1 of the most

			 densely populated watersheds within the Chesapeake Bay drainage basin;

			(5)because of its location in the Nation’s

			 capital, the Anacostia River—

				(A)has special significance; and

				(B)should be a national model of urban river

			 restoration and stewardship;

				(6)the Federal Government owns and manages

			 approximately 70 percent of the Anacostia River waterfront land in the District

			 of Columbia;

			(7)the Anacostia Watershed is—

				(A)a degraded urban ecosystem; and

				(B)1 of 3 toxic regions of concern in the

			 Chesapeake Bay region;

				(8)the natural ecology and nationally

			 significant biodiversity of the Anacostia Watershed are under stress

			 because—

				(A)more than 300 years of farming, mining,

			 industrial development, and urban sprawl have damaged the ecological health and

			 hydrological function of the Anacostia Watershed; and

				(B)the Anacostia River and its tributaries

			 have been, and continue to be, adversely impacted by—

					(i)discharges of combined sewer

			 overflows;

					(ii)channelization;

					(iii)toxic pollution;

					(iv)forest and wetland habitat loss;

					(v)erosion;

					(vi)sedimentation;

					(vii)flooding; and

					(viii)uncontrolled stormwater run-off that

			 comprises 75 to 90 percent of total pollutant loads;

					(C)water quality has been severely and

			 chronically degraded as a result of activities described in subparagraph

			 (B);

				(D)populations of anadromous fish species have

			 been dramatically reduced by man-made barriers that interfere with spawning

			 activities;

				(E)invasive species are adversely altering the

			 ecological balance in the Anacostia Watershed; and

				(F)bacteria and other pathogens from combined

			 sewer systems and urban runoff (including the combined sewer system of the

			 District, which was constructed by the Federal Government more than 100 years

			 ago) and toxics-laden stormwater discharges from the State of Maryland and the

			 District, have precluded safe swimming, fish consumption, and numerous other

			 types of recreation in the Anacostia River for decades;

				(9)the deteriorated Anacostia River diminishes

			 the quality of life for all residents in the Anacostia Watershed, especially

			 those individuals who reside east of the river in the economically distressed

			 neighborhoods of the District;

			(10)Federal, State, District, and regional

			 agencies, local governments, nonprofit organizations, and dedicated private

			 citizens have been working for many years to restore and protect the Anacostia

			 Watershed;

			(11)in 2001, the Mayor of the District, the

			 Governor of the State, and the county executives of Prince George’s County and

			 Montgomery County, Maryland, entered into the Anacostia Watershed Restoration

			 Agreement, which established goals and timeframes for restoring the ecological

			 integrity of the Anacostia Watershed;

			(12)despite progress in restoration efforts and

			 growing interest in the environmental condition of the Anacostia Watershed,

			 research, restoration, and protection activities relating to the Anacostia

			 Watershed remain underfunded and in some cases uncoordinated;

			(13)restoration and protection of the Anacostia

			 Watershed are central to the ecological, recreational, social, and economic

			 sustainability of the Anacostia Region;

			(14)the environmental and recreational

			 attributes of the Anacostia Watershed could attract visitors to the Anacostia

			 Region;

			(15)in recognition of local efforts and to

			 secure the Anacostia Watershed as an ecological, economic, and recreational

			 resource for the Washington metropolitan area and the United States, a

			 comprehensive environmental protection, restoration, and resource management

			 plan for the Anacostia Watershed should be developed and implemented;

			(16)a comprehensive action plan should be

			 developed and implemented with the input, participation, and cooperation of

			 interested stakeholders, with special consideration given to the input and

			 undertakings of the Anacostia Watershed Restoration Committee;

			(17)the comprehensive action plan referred to

			 in paragraph (16) should not be inconsistent with, and should promote

			 implementation of, a federally-approved combined sewer long-term control plan;

			 and

			(18)the Water and Sewer Authority of the

			 District has developed a long term control plan for combined sewer overflows

			 designed to significantly reduce discharges from the combined sewer system into

			 the Anacostia River through the construction of an Anacostia storage tunnel and

			 other sewer system improvements.

			3.Anacostia Watershed

			 restoration InitiativeTitle I

			 of the Federal Water Pollution Control

			 Act (33

			 U.S.C. 1251 et seq.) is amended—

			(1)by redesignating section 121 (as added by

			 section 112(b) of the Miscellaneous Appropriations Act, 2001 (114 Stat.

			 2763) as section 122; and

			(2)by adding after section 122 (as

			 redesignated by paragraph (1)) the following:

				

					123.Anacostia Watershed

				restoration Initiative

						(a)DefinitionsIn this section:

							(1)Anacostia

				Watershed

								(A)In

				generalThe term

				Anacostia Watershed means the 176 square miles (456 square

				kilometers) of land and water in the State of Maryland and the District

				that—

									(i)approximately mirrors the boundary between

				Montgomery County and Prince George’s County, Maryland; and

									(ii)converges with the Potomac River near the

				southern tip of the District.

									(B)InclusionsThe term Anacostia Watershed

				includes—

									(i)the tidal Anacostia River;

									(ii)the northwest branch, northeast branch,

				contributing tributaries, and tidal drainage areas of the Anacostia River;

				and

									(iii)the Anacostia Park managed by the National

				Park Service.

									(2)Anacostia

				Watershed AgreementThe term

				Anacostia Watershed Agreement means the agreement entered into by

				the Mayor of the District, the Governor of the State, and the county executives

				in 2001.

							(3)Anacostia

				Watershed Restoration CommitteeThe term Anacostia Watershed

				Restoration Committee means the organization that—

								(A)was established in 1987 to oversee and

				coordinate the regional restoration effort for, to enhance awareness of, and to

				expand communication regarding the Anacostia Watershed; and

								(B)is comprised of representatives of—

									(i)the District;

									(ii)the State;

									(iii)Montgomery County, Maryland;

									(iv)Prince George’s County, Maryland;

									(v)the Corps of Engineers;

									(vi)the Environmental Protection Agency;

				and

									(vii)the National Park Service.

									(4)Combined sewer

				overflowThe term

				combined sewer overflow means the mixture of stormwater and

				sanitary waste that is discharged directly into the Anacostia River during

				periods of significant rainfall once the capacity of the Combined Sewer System

				is exceeded.

							(5)Combined Sewer

				SystemThe term

				combined sewer system means the wastewater collection system

				serving approximately 12,955 acres of the Anacostia River, Rock Creek, and

				Potomac River drainage areas within the District that conveys sanitary sewage

				and stormwater into a single piping system.

							(6)Comprehensive

				Action PlanThe term

				Comprehensive Action Plan means the Comprehensive Action Plan

				required to be developed and implemented under subsection (d).

							(7)CouncilThe term Council means the

				Anacostia Watershed Council established by subsection (c)(1).

							(8)County

				executiveThe term

				County Executive means the county executive of Prince George’s

				County or Montgomery County, Maryland, whichever is applicable.

							(9)DistrictThe term District means the

				District of Columbia.

							(10)InitiativeThe term Initiative means the

				Anacostia Watershed Initiative established by subsection (b)(1).

							(11)StateThe term State means the State

				of Maryland.

							(12)Washington

				metropolitan area

								(A)In

				generalThe term

				Washington metropolitan area means the area in the region of the

				capital of the United States surrounding the Anacostia Watershed.

								(B)InclusionsThe term Washington metropolitan

				area includes—

									(i)the District; and

									(ii)portions of the States of Maryland and

				Virginia surrounding the Anacostia Watershed.

									(b)Anacostia

				Watershed restoration Initiative

							(1)EstablishmentThere is established a program within the

				Environmental Protection Agency to be known as the Anacostia Watershed

				Restoration Initiative.

							(2)PurposesThe purposes of the Initiative are—

								(A)to restore the environmental integrity of

				the Anacostia Watershed;

								(B)to plan and fund related restoration

				improvements in the Anacostia Watershed; and

								(C)to assist the Council in achieving its

				goals through the development and implementation of the Comprehensive Action

				Plan.

								(c)Anacostia

				Watershed Council

							(1)EstablishmentThere is established a council, to be known

				as the Anacostia Watershed Council, to develop, carry out, and

				provide assistance and recommendations with respect to the Initiative.

							(2)MembershipThe Council shall be composed of—

								(A)the Administrator;

								(B)the Mayor of the District;

								(C)the Governor of the State;

								(D)the Secretary of the Interior;

								(E)the Secretary of the Army; and

								(F)the county executives.

								(3)DutiesThe duties of the Council shall be—

								(A)to develop, in accordance with subsection

				(d), a Comprehensive Action Plan for the Anacostia Watershed;

								(B)to provide financial and technical

				assistance in accordance with subsection (f); and

								(C)to carry out this subsection.

								(4)Initial

				meetingNot later than 90

				days after the date of enactment of this section, the Administrator shall

				convene the initial meeting of the Council.

							(5)MeetingsThe Council shall convene—

								(A)as frequently as the Council determines to

				be necessary during the 1-year period after the date of the initial meeting of

				the Council to develop the Comprehensive Action Plan; and

								(B)biannually thereafter—

									(i)to assess the status of the Comprehensive

				Action Plan; and

									(ii)to determine the courses of action for

				implementing the Comprehensive Action Plan.

									(d)Comprehensive

				Action Plan

							(1)In

				generalNot later than 1 year

				after the date of enactment of this section, the Council, with the input,

				participation, and cooperation of other stakeholders (including the Anacostia

				Watershed Restoration Committee), shall develop and make available to the

				public a 10-year Comprehensive Action Plan to provide for the restoration,

				protection, and enhancement of the environmental integrity and social and

				economic benefits of the Anacostia Watershed by promoting—

								(A)watershed planning;

								(B)stormwater management;

								(C)air, water, sediment, biological,

				bacteriological, and habitat monitoring;

								(D)sustainable development and

				environmentally-friendly land-use planning;

								(E)ecological restoration;

								(F)economic development and employment

				opportunities; and

								(G)implementation of a federally-approved plan

				to control combined sewer overflows into the Anacostia River.

								(2)Other

				projectsThe Comprehensive

				Action Plan—

								(A)shall not affect any existing or planned

				projects or any approved master or sector plans;

								(B)shall not be inconsistent with and shall

				promote implementation of the requirements of a federally-approved combined

				sewer long-term control plan;

								(C)shall take into account new technologies

				and management practices; and

								(D)may be modified, as appropriate, by the

				Council.

								(3)ObjectivesThe Comprehensive Action Plan shall—

								(A)incorporate, at a minimum, the goals

				expressed in the Anacostia Watershed Agreement, of—

									(i)significantly reducing pollutant loads

				(including sediments, toxic pollutants, combined sewer overflows, storm-water

				discharges, and any other nonpoint inputs and trash), delivered to the

				Anacostia River and its tributaries to meet water quality standards and

				goals;

									(ii)restoring and protecting the ecological

				integrity of the Anacostia River and its tributaries to—

										(I)enhance aquatic diversity;

										(II)increase recreational use; and

										(III)provide for a quality urban fishery;

										(iii)restoring in the Anacostia River and its

				tributaries the natural range of resident and anadromous fish to historical

				limits;

									(iv)increasing the natural filtering capacity

				and habitat diversity of the Anacostia Watershed by significantly increasing

				the acreage and quality of tidal and nontidal wetland;

									(v)(I)protecting and expanding forest cover

				throughout the Anacostia Watershed; and

										(II)creating a continuous riparian forest

				buffer adjacent to the streams, wetland, and primary branches of the Anacostia

				River; and

										(vi)increasing—

										(I)the awareness of citizens and private

				businesses of their vital role in the cleanup and economic revitalization of

				the Anacostia Watershed; and

										(II)volunteer and public-private partnership

				participation in restoration activities for the Anacostia Watershed;

										(B)identify specific targets to be achieved

				annually for each of fiscal years 2006 through 2015 using the indicators

				delineated in the Anacostia Watershed Agreement;

								(C)identify specific actions and schedules for

				meeting the targets identified under subparagraph (B), and for the remediation

				and prevention of further degradation of the Anacostia Watershed, in terms

				of—

									(i)the chemical, physical, and biological

				integrity of water and sediment;

									(ii)native habitats and the indigenous

				populations of shellfish, fish, macroinvertebrates, and wildlife;

									(iii)appropriate water levels; and

									(iv)recreational and economic

				activities;

									(D)incorporate environmental management and

				economic development concepts and programs established under Federal, State,

				District, regional, bicounty, and local plans and programs that are—

									(i)in effect at the time of development of the

				Comprehensive Action Plan; and

									(ii)consistent with the goals and targets of

				the Anacostia Watershed Agreement;

									(E)describe the duties of Federal, State, and

				local agencies in carrying out activities described in the Comprehensive Action

				Plan;

								(F)recommend a schedule for adoption by such

				agencies for carrying out such duties within a reasonable period of

				time;

								(G)describe methods, schedules, and amounts

				for funding of programs, activities, and projects identified in the

				Comprehensive Action Plan (including the use of Federal, State, District,

				local, and private sources of funds); and

								(H)conform to existing obligations under

				Federal, State, and District regulations and statutes, and judicial orders and

				consent decrees, in—

									(i)the description of the duties of Federal,

				State, District and other agencies; and

									(ii)the recommended schedule for adopting

				methods, schedules and funding for programs, activities and projects identified

				in the Comprehensive Action Plan.

									(4)Public review

				and comment

								(A)In

				generalIn cooperation with

				the Council, the Administrator shall provide for public review and comment on

				the draft of the Comprehensive Action Plan.

								(B)Public

				meetingsAt a minimum, the

				Council shall conduct 1 public meeting in each of the 3 local jurisdictions in

				the Anacostia Watershed to receive comments on the draft Comprehensive Action

				Plan.

								(5)Approval by the

				Administrator

								(A)In

				generalNot later than 120

				days after the date of release of the Comprehensive Action Plan to the public

				under subparagraph (A), the Administrator, in conjunction with the Council,

				shall—

									(i)determine whether the Comprehensive Action

				Plan meets the requirements of this subsection;

									(ii)if the Administrator makes an affirmative

				determination, approve the Comprehensive Action Plan; and

									(iii)if the Secretary fails to make a

				determination as of the date that is 180 days after release of the

				Comprehensive Action Plan, the Comprehensive Action Plan shall be considered to

				be approved.

									(B)Effect of

				approvalOn approval under

				subparagraph (A), the Comprehensive Action Plan shall be considered to be an

				approved management program for the purpose of section 319(h).

								(e)Reporting

				requirements

							(1)In

				generalNot later than

				December 15 of each year, the Council shall submit to the appropriate

				Committees of Congress a report that—

								(A)describes the status of implementation of

				all components of the Initiative; and

								(B)certifies that the Initiative is

				progressing in a balanced manner with respect to all program components,

				including improved water quality and ecosystem restoration.

								(2)Specific

				requirementsEach report

				under paragraph (1) shall describe—

								(A)the progress of the Initiative in meeting

				the implementation schedule provided by the Council;

								(B)the status of implementation of all

				components of the Initiative;

								(C)expenditures for the portions of fiscal

				years covered by the report for implementing the Initiative; and

								(D)accomplishments during the portions of

				fiscal years covered by the report in achieving the objectives of

				improved—

									(i)water quality;

									(ii)ecosystem restoration and

				protection;

									(iii)watershed management; and

									(iv)stormwater management.

									(f)Financial and

				technical assistance

							(1)In

				generalIn consultation with

				the Council, the Administrator may provide financial and technical assistance

				to eligible entities described in paragraph (2) to carry out projects—

								(A)to conduct research, surveys, studies,

				modeling work, and technical and supporting work (including demonstration

				projects) necessary for development of the Comprehensive Action Plan;

								(B)to implement the approved Comprehensive

				Action Plan;

								(C)to provide interdisciplinary training for

				environmental researchers, educators, and policymakers;

								(D)to enhance understanding of environmental

				issues by regional policymakers and the general public; and

								(E)to develop and disseminate educational

				resources and opportunities for education at all levels.

								(2)Eligible

				entitiesAn eligible entity

				referred to in paragraph (1) is—

								(A)(i)a State, regional, or local water pollution

				control agency or water resources planning agency;

									(ii)the wastewater treatment facility of the

				District of Columbia; or

									(iii)the stormwater permit administrator of the

				District of Columbia;

									(B)an accredited 4-year public or private

				college or university; or

								(C)a registered nonprofit agency, institution,

				or organization (including the Washington Metropolitan Council of

				Governments).

								(3)CostWith respect to the costs of a project

				described in paragraph (1)—

								(A)not more than 75 percent of the cost of

				carrying out such a project shall be provided from funds made available

				under—

									(i)this section; or

									(ii)the Water Resources Development Act of 1992

				(Public Law

				102–580); and

									(B)matching funds to carry out such a project

				may be provided in the form of cash or in-kind contributions (including

				contributions of real or personal property or service).

								(4)AdministrationThe Administrator may establish such

				requirements for the administration of assistance under this subsection as the

				Administrator determines to be appropriate.

							(g)Federal program

				coordination

							(1)In

				generalAppropriate

				financial, scientific, and technical assistance shall be provided for the

				Initiative and implementation of the plan and the development and

				implementation of the Comprehensive Action Plan by the Under Secretary or

				Assistant Secretary or higher level position from each of—

								(A)the Department of the Interior;

								(B)the Department of Agriculture;

								(C)the Department of Commerce;

								(D)the Department of the Army; and

								(E)the Department of Transportation.

								(2)Types of

				assistanceAssistance

				provided under paragraph (1) may include assistance relating to—

								(A)the restoration and protection of streams,

				wetland, grassland, and aquatic and riparian habitats (including assistance

				through land acquisition and establishment of conservation easements for forest

				and riparian buffers and wetland);

								(B)(i)water quality and flow monitoring;

									(ii)watershed modeling;

									(iii)implementation of combined sewer overflow

				controls; and

									(iv)stormwater management;

									(C)the use of best management practices,

				including agricultural best management practices;

								(D)the development of an integrated geographic

				information system;

								(E)the management of fisheries and other

				aquatic, wildlife, cultural heritage, and recreational resources;

								(F)the conduct of wildlife species and habitat

				assessment surveys;

								(G)the development and implementation of

				resource restoration, development, and conservation programs;

								(H)the management of exotic and invasive

				species;

								(I)the promotion of environmentally sensitive

				design practices, including low impact development; and

								(J)the promotion of healthy and diverse

				economic activity and sustainable development.

								(h)No effect on

				other authorityNothing in

				this section shall affect the authority or obligation of a Federal, District,

				District independent, or State agency provided under other law, judicial order,

				or regulation.

						(i)Funding

							(1)Authorization

				of appropriationsThere are

				authorized to be appropriated for each of fiscal years 2006 through

				2015—

								(A)to carry out subsections (b) through (f),

				$3,000,000; and

								(B)to carry out subsection (g), $5,000,000, of

				which $1,000,000 shall be used by each of the 5 Federal agencies specified in

				subparagraphs (A) through (E) of subsection (g)(1).

								(2)Administration

				costsExcept with respect to

				funds made available to carry out subsection (b), not more than 10 percent of

				the funds made available under paragraph (1) for a fiscal year may be used to

				pay administrative costs incurred in carrying out this section.

							(3)AvailabilityFunds made available under this subsection

				shall remain available until expended.

							(4)Available

				fundingNothing in this Act

				shall—

								(A)require the use of existing appropriations

				to further the goals of the Comprehensive Action Plan; or

								(B)result in an expenditure to comply with the

				Comprehensive Action Plan in the absence of available

				funds.

								.

			4.Water

			 infrastructure

			(a)In

			 generalSection 219(f) of the

			 Water Resources Development Act of 1992 (106 Stat.

			 4835;

			 113 Stat. 335–337;

			 114 Stat. 2763A-220–221)

			 is amended:

				(1)by redesignating paragraphs (45) through

			 (70) as paragraphs (46) through (71), respectively; and

				(2)by inserting after paragraph (44) the

			 following:

					

						(45)Washington,

				District of Columbia$150,000,000 for implementation of a

				combined sewer overflow long term control plan, Washington, District of

				Columbia.

						

				(b)Anacostia River

			 environmental restoration and protection program

				(1)Establishment

					(A)In

			 generalThe Secretary of the

			 Army, acting through the Chief of Engineers, shall establish a program to

			 provide environmental assistance to non-Federal interests in the Anacostia

			 River Basin.

					(B)FormThe assistance shall be in the form of

			 design and construction assistance for water-related environmental

			 infrastructure and resource protection and development projects affecting the

			 Anacostia River, including low-impact development and other projects—

						(i)to alleviate adverse water quality impacts

			 resulting from storm water discharges;

						(ii)to provide for sediment and erosion

			 control;

						(iii)to protect eroding shorelines;

						(iv)to protect essential public works;

						(v)to provide wastewater treatment and related

			 facilities;

						(vi)to protect water supply and related

			 facilities;

						(vii)to encourage beneficial uses of dredged

			 material; and

						(viii)to enhance the water quality and living

			 resources of the watershed.

						(2)Cost

			 sharing

					(A)Federal

			 shareExcept as provided in

			 subparagraph (B)(ii), the Federal share of the total project costs of each

			 local cooperation agreement entered into under this section shall be 75

			 percent.

					(B)Non-federal

			 share

						(i)In

			 generalThe non-Federal share

			 of the cost of projects under this section shall include land, easements,

			 rights-of-way, and relocations and disposal areas, and may include services, up

			 to 100 percent of the non-Federal share.

						(ii)Operation and

			 maintenance costsThe

			 non-Federal share of the costs of operation and maintenance of activities

			 carried out under an agreement under this section shall be 100 percent.

						(C)Authorization

			 of appropriationsThere is

			 authorized to be appropriated to carry out this section $20,000,000.

					

